Title: To George Washington from Brigadier General William Maxwell, 9 February 1777
From: Maxwell, William
To: Washington, George



Dr Sir
Westfield [N.J.] 9th Febry 1777.

I am going to explain some querys I find in Your Excellency’s Letter of the 27th Jany pr favour of Mr Vanzant.
You desire to know by what authority Pearson and others took away a Quantity of Iron Rum and other Stores from Acquackonock Bridge. The next Morning after my arival at Springfield I found that the Enemy had evacuated Newark and gone to Elizh Town, the next night I had information that at 8 or 9 oclock the party from Acquackonock

was moved to Newark only about 12 or 15 Men left to guard some Baggage at Drummons; That party then in Newark I expected on the way to Elizh Town next Morning, I sent orders to my Troops to be ready to march at a Moments warning ordered 4 light horse to go off at 3 oclock and watch their Motions, and give intiligence but they Brought me an Acct that the Enemy had staid but about one hour in town & then March’d off for Eliz. Town, We never had one Honest Man from Newark Acquackonock or that tried to give us the least intiligence, at their Instigation they had the Country Man I sent in confined. I had Ordered an Officer & 25 Men to attend and Watch Newark when I came to Springfield but at that very time a Flag was sending up to Morriss Town with our people from New York and the Officer was so imprudent to go off with his 25 Men to conduct them to Morriss Town and never Informed me he had done so by which means I lost a glorious oppertunity but they were Militia & knew no better.
I then sent off to Acquackonock to take the Guard & Stores left there but they had been industerous impress’d some Waggons & followed the others the same night with What they could carry. Those Stores found at Drummons Store was looked upon to be the British Stores (the Iron excepted which was thought to be the Stores of the Continent or, Mr Hoskins) but all the others Drummon intended for the British Army & Mr Vicker one of the claimants of the Rum said he only wanted to know what quanty we had got as he would make Drummon pay for the rest.
These was the principals them Stores was taken upon. I have now a Letter by me to send to Lieut. Pierson to Deliver Mr Vanzant the wine as I think him Much more deserving than the others. I have a Letter from Coll Spencer of Elizh Town, that came with eight young Men that had taken protection four of them refused to take the oaths to the States I let them go back till I had your Orders, though I think the Proclamation is clear that those that is so near to the Enemy should go forthwith they all claim the 30 days Coll Spencer says those young fellows is talking verry impudent in the town and doing all they can to discourage those that turns out in the Militia.
I have other Complaints from near Bonam Town & Piscataway that some of the Inhabitants is gone & others going to take the Benefit of the Proclamation & go within the Enemys lines, are they to take their effects & Stock with them their forrage &c. or not; or has any one leave to take their effects with them. I should be glad to have an answer to the latter part of this Letter as soon as You conveniently can, I have applications from all sides to this purpose. I am Sir your Excellencys Most Obedt Humble Servant

Wm Maxwell

